Case 2:17-cr-20274-BAF-DRG ECF No. 373 filed 11/29/18   PageID.3162   Page 1 of 9




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                 No. 17-cr-20274

             Plaintiff,                    Honorable Bernard A. Friedman

 v.                                        MOTION TO DISMISS
                                           COUNT SEVEN OF THE
 JUMANA NAGARWALA, D-1,                    THIRD SUPERSEDING
                                           INDICTMENT

           Defendant.
 ________________________________________/

       Defendant Jumana Nagarwala, M.D., through her attorney,

 Shannon Smith, respectfully requests that this Court dismiss count

 seven of the third superseding indictment, pursuant to Federal Rule of

 Criminal Procedure 12(b), because the conduct of Dr. Nagarwala does

 not fall within the proscriptions of the statute. Concurrence from the

 government was sought for the instant motion but denied.

                                    Respectfully submitted,

 Dated: November 29, 2018           /s/ Shannon M. Smith
                                    SHANNON M. SMITH
                                    Attorney for Jumana Nagarwala

 Dated: November 29, 2018           /s/ Molly S. Blythe
                                    MOLLY S. BLYTHE
                                    Attorney for Jumana Nagarwala


 	                                    1	
Case 2:17-cr-20274-BAF-DRG ECF No. 373 filed 11/29/18   PageID.3163   Page 2 of 9




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                 No. 17-cr-20274

             Plaintiff,                    Honorable Bernard A. Friedman

 v.                                        BRIEF IN SUPPORT OF
                                           MOTION TO DISMISS
 JUMANA NAGARWALA, D-1,                    COUNT SEVEN OF THE
                                           THIRD SUPERSEDING
             Defendant.                    INDICTMENT


 ________________________________________/

       On April 12, 2017, a criminal complaint was issued in this instant

 case, charging Dr. Jumama Nagarwala, in part, with Conspiracy to

 Transport a Minor with Intent to Engage in Criminal Sexual Activity,

 in violation of 18 U.S.C. § 2423(a), (e). The same was alleged in Count

 Four of the initial Indictment, filed on April 26, 2017, and Count Six of

 the Second Superseding Indictment, filed September 13, 2017. As

 explained by the government, “Count Six of the Second Superseding

 Indictment charge[d] Nagarwala and Attar with conspiring to transport

 two minor victims from Minnesota to Michigan for the purpose of




 	                                    2	
Case 2:17-cr-20274-BAF-DRG ECF No. 373 filed 11/29/18   PageID.3164   Page 3 of 9




 engaging in [FGM], in violation of 18 U.S.C. § 2423(a), (e).” Government

 Response, Doc. 200, PAGE ID 1559.

       On September 20, 2017, Dr. Nagarwala and Dr. Attar filed a

 Motion to Dismiss Count Six of the Second Superseding Indictment,

 asserting that the conduct of Dr. Nagarwala and Dr. Attar did not fall

 within the proscriptions of 18 U.S.C. § 2423(a) because female genital

 mutilation is not “criminal sexual activity.” On January 14, 2018, this

 Court granted Defendants’ Motion to Dismiss Count Six and explained,

 “The facts alleged in the indictment do not support this charge because,

 as a matter of law, FGM, while a prohibited criminal act, is not

 ‘criminal sexual activity.’ ” Opinion and Order, Doc. 268, PAGE ID

 1917. On February 15, 2018, the government filed its Notice of Appeal

 with respect to this Court’s order, but on March 30, 2018, the

 government voluntarily dismissed its appeal.

       More than a year and a half after the original criminal complaint,

 on September 12, 2018, a Third Superseding Indictment was issued, in

 which Dr. Nagarwala is charged with Conspiracy to Travel with Intent

 to Engage in Illicit Sexual Conduct, in violation of 18 U.S.C. § 2423(b),

 (e). 18 U.S.C. 2423(b) provides as follows:



 	                                    3	
Case 2:17-cr-20274-BAF-DRG ECF No. 373 filed 11/29/18                 PageID.3165    Page 4 of 9




               A person who travels in interstate commerce…for the
               purpose of engaging in any illicit sexual conduct with
               another person shall be fined under this title or imprisoned
               not more than 30 years, or both.1

 18 U.S.C. § 2423(e) provides that “[w]hoever attempts or conspires to

 violate subsection (a), (b), (c), or (d) shall be punishable in the same

 manner as a completed violation of that subsection.”

               Here, however, accepting the government’s allegations as true for

 purposes of this Motion, Count Seven must be dismissed as a matter of

 law because there was no agreement to commit the substantive offense,

 which would require a person to travel in interstate commerce for the

 purpose of personally engaging in illicit sexual conduct with another.

 This Court has the authority to dismiss count seven of the indictment

 pursuant to Rule 12 of the Federal Rules of Criminal Procedure.


 																																																													
 1“Illicit sexual conduct” is defined as “a sexual act (as defined in section 2246) with
 a person under 18 years of age that would be in violation of chapter 109A if the
 sexual act occurred in the special maritime and territorial jurisdiction of the United
 States[.]” 18 U.S.C. § 2423(f)(1). 18 U.S.C. § 2246 defined “sexual” act, in part, as:

               (c) the penetration, however slight, of the anal or genital opening of another
               by a hand or finger or by any object, with an intent to abuse, humiliate,
               harass, degrade, or arouse or gratify the sexual desire of any person; or

               (d) the intentional touching, not through the clothing, of the genitalia of
               another person who has not attained the age of 16 years with an intent to
               abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of
               any person[.]
 	


 	                                                               4	
Case 2:17-cr-20274-BAF-DRG ECF No. 373 filed 11/29/18   PageID.3166   Page 5 of 9




 “Moreover, district courts may make preliminary findings of fact

 necessary to decide questions of law presented by pretrial motions so

 long as the trial court’s conclusions do not invade the province of the

 ultimate finder of fact.” United States v. Levin, 973 F.2d 463, 467 (6th

 Cir. 1992). The issue in the instant case is a question of law that is

 capable of determination before trial. Id. at 470; see also United States

 v. Jones, 542 F.2d 661, 664-665 (6th Cir. 1976).

       Specifically, the Indictment alleges the following acts relevant to

 Count Seven:

         •   Jumana Nagarwala, Haseena Halfal, and Zainab
             Hariyanawala are members of a community, some members
             of which “are known to practice female genital mutilation
             (FGM) on young girls within the Community.” (¶¶ 1, 19);

         •   MV-1, a girl, is a resident of Minnesota and was born in
             2010. (¶ 10);

         •   MV-2, a girl, is a resident of Minnesota and was born in
             2010. (¶ 11);

         •   On or about February 3, 2017, Haseena Halfal, MV-1,
             Zainab Hariyanawala, and MV-2 traveled by car from
             Minnesota to Michigan for the purpose of having
             Jumana Nagarwala perform FGM on MV-1 and MV-2.
             (¶ 46); and

         •   On or about February 3, 2017, Jumana Nagarwala
             performed an FGM procedure on MV-1 and MV-2 at
             Burbank Medical Clinic. (¶¶ 50, 51).


 	                                    5	
Case 2:17-cr-20274-BAF-DRG ECF No. 373 filed 11/29/18                 PageID.3167   Page 6 of 9




 (emphasis added).

               With regard to 18 U.S.C. § 2423(b), however, conviction “turns

 simply on the illegal purpose for which [the defendant] traveled.”

 United States v. Kelly, 510 F.3d 433 (4th Cir. 2007). Consequently, it is

 the offender’s mental state whilst traveling that is determinative of

 criminal culpability, and the plain language of section 2423(b) is clear

 that to violate the statute, the person moving in interstate commerce

 must do so with the intent to engage in illicit sexual conduct with

 another person.2

               Here, however, the government does not allege that Halfal or

 Hariyanawala traveled for the purpose of personally engaging in illicit

 sexual conduct. Instead, the government has consistently indicated that

 “[o]n February 3, 2017, co-defendants Haseena Halfal and Zainab

 Hariyanawala brought their seven-year-old daughters (MV-1 and MV-2)

 from Minnesota to Michigan for Nagarwala to perform FGM on their

 genitals.” Government Response, Doc. 200, PAGE ID 1560 (emphasis
 																																																													
 2 “In the context of criminal law, ‘intentionally’ can be synonymous with
 ‘purposely[.]’ ” United States v. Rose, 896 F.3d 104, 112 (1st Cir. 2018) (citing Model
 Penal Code § 1.13 (Am. Law Inst. 2017)); see also United States v. Hughes, 632 F.3d
 956, 961 (6th Cir. 2011) (distinguishing § 2423(b) from § 2422(b) because “§ 2423(b)
 requires interstate travel and intent to engage in sexual conduct”.)
 	


 	                                                               6	
Case 2:17-cr-20274-BAF-DRG ECF No. 373 filed 11/29/18   PageID.3168   Page 7 of 9




 added). Consequently, there was no agreement to violate the statute

 because there was no agreement that someone would travel in

 interstate commerce for the purpose of that person engaging in illicit

 sexual conduct.

       The essence of the crime of conspiracy is an agreement to

 commit an unlawful act. Iannelli v. United States, 420 U.S. 770, 777

 (1975)(emphasis added). As the Supreme Court explained in Ocasio v.

 United States, 136 S.Ct. 1423, 1429 (2016):

       Although conspirators must “pursue the same criminal
       objective,” “a conspirator [need] not agree to commit or
       facilitate each and every part of the substantive offense.”
       Salinas [v. United States, 522 U.S. 52, 63 (1997). A
       defendant must merely reach an agreement with
       the “specific intent that the underlying crime be
       committed” by some member of the conspiracy. 2 K.
       O’Malley, J. Grening, & W. Lee, Federal Jury Practice and
       Instructions: Criminal § 31:03, p. 225 (6th ed. 2008); see also
       id., § 31:02, at 220 (explaining that a defendant must
       “intend to agree and must intend that the substantive
       offense be committed.”

 (emphasis added).

       Here, Dr. Nagarwala, Mrs. Halfal, and Mrs. Hariyanawala never

 possessed the specific intent that the underlying crime be committed

 because the crime requires that the person traveling do so with the

 intent to personally engage in illicit sexual conduct. The government


 	                                    7	
Case 2:17-cr-20274-BAF-DRG ECF No. 373 filed 11/29/18   PageID.3169   Page 8 of 9




 cannot, under the guise of a conspiracy, divide the conduct among

 multiple people that the statute requires of one person. Assuming that

 the government’s claims are true, Mrs. Halfal and Mrs. Hariyanawala

 travelled, but they did not engage in illicit sexual conduct with another

 person. Likewise, while Dr. Nagarwala may have engaged in the

 claimed conduct, she did not travel in interstate commerce. The

 government cannot merge the conduct of these different individuals to

 meet the required statutory elements. As a result, there was no intent

 or agreement to commit the underlying crime, and there can be no

 conspiracy. Thus, the charge against Dr. Nagarwala must be dismissed.

                                    Respectfully submitted,

 Dated: November 29, 2018           /s/ Shannon M. Smith
                                    SHANNON M. SMITH
                                    Attorney for Jumana Nagarwala

 Dated: November 29, 2018           /s/ Molly S. Blythe
                                    MOLLY S. BLYTHE
                                    Attorney for Jumana Nagarwala




 	                                    8	
Case 2:17-cr-20274-BAF-DRG ECF No. 373 filed 11/29/18   PageID.3170   Page 9 of 9




                         Certificate of Service 

       I hereby certify that on July 27, 2018, I electronically filed the

 foregoing document with the Clerk of the Court using the ECF system

 which will send notification to parties enrolled through the ECF system.

 A hard copy has been mailed via the United States Postal Service to

 those who are not enrolled.

 /s/ Shannon M. Smith 
 SHANNON M. SMITH 
 Attorney for Defendant Jumana Nagarwala
 Smith Blythe, PC
 1668 South Telegraph Road 
 Suite 140 
 Bloomfield Hills, Michigan 48302 
 (248) 636-2595
 attorneyshannon@gmail.com

 	




 	                                     9	
